Human Rights in the World 2007 and the EU's policy on the matter - EU Election Observation Missions (debate)
The next item is the joint debate on the following reports:
the Annual Report by Mr Cappato, on behalf of the Committee on Foreign Affairs, on Human Rights in the World 2007 and the European Union's policy on the matter;
by Mr Salafranca Sánchez-Neyra and Mrs De Keyser, on behalf of the Committee on Foreign Affairs, on EU election observation missions: objectives, practices and future challenges.
Mr President, ladies and gentlemen, policies to promote human rights first of all require effective international policy-making powers, which the EU has. Unfortunately, all too often, as with the report that we unanimously approved in committee, European policy is in fact the policy of the Member States. It is difficult to have a European policy on human rights when Member States impose their national interests to this degree.
However, when it comes to political will, and at times this is conquered thanks to the European Parliament, which has no international policy-making powers, we are able to make significant progress. Take the death penalty: three resolutions of this Parliament eventually secured an important European position for the moratorium on executions voted for at the United Nations in New York in December. Look at how Parliament proposed a European policy on Tibet with a resolution that we ratified at the last sitting.
Human rights instruments also exist, but all too often the European Union does not recognise their legality. We have human rights clauses in all of our cooperation agreements, and yet we do not have effective monitoring and temporary suspension mechanisms, because those clauses would really allow us to ensure respect for democracy in third countries.
Very often we, as Europe, have been critical of the USA in recent years because promoting democracy through military means has proved ineffective. That is true! However, we also need to find alternative instruments. We cannot simply say that weapons do not work, because otherwise we would be giving in to the temptation of pacifism and neutrality. Let us just say that that route carries the risk of being objectively useful for dictators.
Therefore, the weapon we have identified and which is explicitly mentioned in this report - I am genuinely sorry that there is actually a Socialist Group amendment seeking to delete this part - is the weapon of non-violence: Ghandian non-violence, to be precise, as a political instrument rather than a folkloric reference; non-violence founded on knowledge, founded on rights - creating rights, ensuring the survival of rights, protecting the right to life.
We see non-violence as a technology, and so we propose that 2010 should be designated 'European Year of Non-Violence', that the European Union should have an active policy with the Commission and the Council of promoting instruments of non-violence, helping dissidents, helping democratic opposition. This is crucial if we are to go beyond simply formally defending human rights documents and texts, and if we are to bring human rights to life in the context of dictatorships and 'non-democracies'.
rapporteur. - (FR) Mr President, fifteen years after the first election observation mission to Russia, and eight years after the first communication by the Commission on this subject, what assessment can we make of election observations? Well, firstly a positive one. The aim of this report, which was written jointly and in complete harmony with Mr Salafranca, was to highlight the successes achieved: the growing professionalism of the election observation missions, the creation of a body of experienced observers within the EU - successes that have meant that the budget of the European Instrument for Democracy and Human Rights is now close to 25% - and above all, the fortunate combination of two missions, each led by MEPs: that of the EU, which is more technical and long term, and that of Parliament, which is shorter and more political.
We need to keep forging ahead, however. The main recommendations of this report are, in the first place, to open up the missions to ACP, EUROLAT and EMPA members, but very cautiously. Care must be taken not to destroy professionalism and to maintain a European stamp on the missions. Secondly, to keep the budget allocation at around 25% for the European Instrument for Human Rights and Democracy, draw up an annual report evaluating the year's missions - that is extremely important indeed -, look into the security of computerised elections - a new challenge for election observers - and above all, work much more on follow-up. It is in the follow-up that the difficulty lies, and it is hard for elections to be the genuine lever for democracy that they should be. The report describes a number of avenues for follow-up, but I will only mention political follow-up here, and here I am talking mainly to the Council. It is unacceptable that, when representatives or presidents get themselves elected on a fraudulent basis, European Union policies towards them go on as if nothing had happened. Business as usual. It is also unthinkable - and disastrous - that when representatives are elected on a democratic basis, they do not have the right to the respect and legitimacy that their election confers. We have had unfortunate examples in the past that have led to tragic situations. I do not want to make this a textbook case. This report is consensus-based and not polemical, and Europe has in this an excellent instrument. It should not deny itself that.
rapporteur. - (ES) Mr President, the history of election observation missions is a success story, and I think that in this case the EU's external policy, which has been criticised so many times, should be duly recognised, because it increases the visibility of the European Union, increases the prestige of the European institutions and strengthens the external image of the European Union.
I think that it is right to recognise that under the mandate of Commissioner Ferrero-Waldner, the European Union is a world leader in election observation thanks to its methodology and to the credibility of the work that it is doing.
As Mrs De Keyser said, this report was adopted by 60 votes to 0 in the Committee on Foreign Affairs, and it clearly demonstrates excellent cooperation.
I think that we need to start from the positives that experience has given us, but we should not rest on our laurels, though they might be deserved, because there is still a great deal to be done.
I therefore think that it is important to highlight the recommendations and suggestions in the final reports presented by election observation missions, not forgetting that they are recommendations and suggestions and that sovereign States can choose whether or not to implement them, but I think that it is important for them to be included in programmes and in political dialogues with our partners.
Another fundamental aspect is the independence of the missions, and the prestige that these missions have due to their objectivity, impartiality and independence.
This independence, however, needs to translate into the missions being able to coordinate a single position with the Member States and with the Commission, so that the European Union speaks with a single voice and there is no fragmentation, as Mrs De Keyser said when she pointed out that there have been some problems with the Council of Ministers.
The European Union and the European Union missions need to work with other missions and also with local organisations.
Finally, Mr President, I think that it is of the utmost importance that the Commission, which has been working very well on this aspect, should have a sufficient margin of flexibility and should not be limited by a budgetary straitjacket that prevents it from carrying out this excellent mission.
In summary, Mr President, I would like to express my support and satisfaction with what has been done and also my support for the future.
President-in-Office of the Council. - (SL) Please permit me one procedural remark before starting my introductory remarks. Today it was said at the start of the sitting that one of the items on the agenda had been deferred because the Council was unable to attend. In view of the late hour at which we started debating this item, there are clearly grounds for moving it to another day, particularly as the agenda for today's session is so full. The Presidency intended to be present for all the scheduled items and will also be present for the entire item, on which such a late start is being made, especially as we wish to illustrate the importance that the Council and the Presidency attach to this subject. My opening remarks will also be a little longer than the envisaged five minutes. I ask for your understanding and will try and shorten my closing statement at the end of the debate.
Honourable Members, I would like to welcome the report drawn up by Mr Cappato, namely the European Union annual report on human rights in the world. I would like to stress that we regard the role of the Parliament in promoting respect for human rights internationally as fundamental and your critical view as an important contribution to the European Union's endeavours in this vital field. The Council will study this report in detail. However, today I would like to respond to certain key elements of your report, Mr Cappato.
First of all, there is no doubt that your report deals with most of the basic challenges facing the European Union as far as human rights are concerned. Above all, we are pleased that the activities of the European Parliament have also been included in the report on human rights. The chapter of the report on this subject acknowledges the significant role of this esteemed assembly in promoting respect for human rights. In future too the Council will endeavour to ensure close cooperation with Parliament, in particular with the Committee on Foreign Affairs and the Sub-committee on Human Rights. We believe that the annual reports will continue to reflect the efforts of the European Parliament in this regard.
As regards the call, contained in the report, to enhance cooperation between the Council of Europe and the European Union, I must say that we agree that there is a great deal of scope in this area and the signing of a memorandum of understanding between the Council of Europe and the European Union is of course important. The European Union respects the Council of Europe's efforts to promote and protect human rights. The European Union also remains a staunch advocate of the United Nations system of human rights protection. We actively support independence for the Office of the High Commissioner for Human Rights and are endeavouring to ensure that the Human Rights Council becomes an effective body for dealing with serious violations of human rights the world over.
The recent seventh session of the Human Rights Council, which was held in Geneva, was a success for the European Union. Our two main initiatives - renewal of the mandates of the special rapporteurs on human rights in Burma/Myanmar and North Korea - were accepted. All the initiatives of the individual European Union Member States were also accepted. We also made efforts to ensure that the mandate of the independent expert for the Democratic Republic of Congo was renewed, but unfortunately were unsuccessful. Among the positive outcomes of this session, mention should be made of the renewal of the mandates for the defenders of human rights and women's right to be free from violence.
In April a new mechanism, the universal periodic review, was launched within the framework of the Human Rights Council. The European Union regards it as a key mechanism for protecting and promoting human rights. It is still rather too early to make a proper assessment of the operation of this new mechanism, but initial impressions indicate that the Member States are taking it seriously and acting responsibly. Certain attempts by some members of the Human Rights Council to dilute this mechanism are, however, a cause for concern.
In addition to the intensive work in the United Nations, in recent years attention has been directed at integrating human rights into other areas of foreign policy. I would like to reaffirm that this is high on the Slovenian Presidency's list of priorities. The Presidency also supports all the efforts made by Mr Solana's Personal Representative for Human Rights, Riina Kionka, in this regard.
At this juncture I would like to touch on the part of the report which calls for the human rights guidelines to be updated. During our Presidency, three of the five thematic guidelines will be updated. Last week the General Affairs and External Relations Council adopted the updated Guidelines on Torture. Next month we also expect to conclude an update of the Guidelines on the Death Penalty, which coincides with the tenth anniversary of the guidelines. The Presidency is also concluding an update of the Guidelines on Children and Armed Conflict. In this respect, it should be noted that this month the General Affairs and External Relations Council is also expected to approve a two-year review of implementation of the Checklist for the Integration of the Protection of Children affected by Armed Conflict into European Security and Defence Policy.
As regards the Guidelines on Human Rights Defenders, your report asks the Member States to consider the possibility of issuing visas for such groups. Within the European Council Working Group on Human Rights (COHOM), the Presidency organised discussions in April with a view to exchanging information on visa issuing practices. It appears that the discussion prompted a number of Member States, together with the competent consular departments, to study the possibility of assisting human rights defenders by issuing them with short-term visas. At the same time, the Member States supported the inclusion of a reference to this matter in the new Common Code on Visas. The crucial aspect with regard to guidelines is, of course, their implementation in practice, that is to say monitoring human rights situations and responding to violations by making demarches and statements and including the issue in dialogue.
Respect for human rights across the world is indeed one of the major objectives of the European common foreign and security policy. Through instruments such as joint measures and strategies, demarches and crisis management operations, the EU has sought to strengthen the democratic process and improve the human rights situation in many countries. In this respect, dialogue on human rights is of particular importance. The EU is conducting talks with Iran, Uzbekistan, the Russian Federation, the African Union and China.
Under cooperation agreements, which contain provisions on human rights, such dialogue is also being conducted with other third countries. In that regard, I should mention that the next opportunity for discussion on the situation in China will be as early as next week, on 15 May, when the next round of the EU-China Human Rights Dialogue will take place in Ljubljana. I should also mention recent consultations with the Russian Federation, which were held in April.
Honourable Members, I would also like to touch on cooperation between the individual institutions of the European Union on the protection and promotion of human rights. In the next few days the Council is expected to draft a reply to the letter from the President of the European Parliament, Mr Pöttering, regarding interinstitutional cooperation on human rights dialogue. I can assure you that there is great political will to strengthen these relations, at least on the part of the Presidency.
In conclusion, I welcome the report by Mrs De Keyser and Mr Salafranca Sánchez-Neyra on election observation missions. Election observation missions are a very important element of European Union policy for fostering democracy. They contribute to enhancing democratic dialogue and the democratic election process and help build democratic institutions. This year elections have been, and will be, held in many countries. The Council has been monitoring them closely and will continue to do so.
As part of our efforts to strengthen links between the European Parliament and the Council as regards election observation missions, we have already carried out an exchange of views with MEPs who have led observation missions. Their reports make a significant contribution to shaping policy in this area and I believe that today's debate will also be useful in this regard.
I would like to point something out to the Minister, who has expressed amazement that the debates have been delayed. This is what happens when speakers take up a greater amount of time than was anticipated. As we agreed earlier, the Minister was to speak for 5 minutes. He spoke for 10 minutes, so we have a further delay of 5 minutes. This is how it happens, with half a minute here and 5 minutes there, and these delays do add up, so let us feel jointly responsible for keeping to schedule.
Member of the Commission. - Mr President, it is of course a great pleasure that I can again participate today in the joint discussion in plenary about two key reports in the field of human rights and democracy: the Cappato report on the EU annual report on human rights and the Salafranca/De Keyser report on election observation missions (EOMs). I would like to congratulate the three rapporteurs on their excellent work.
I also welcome the fact that the two reports on human rights and on election observation are discussed jointly because I think this is a living proof of our shared conviction that human rights and democracy go hand in hand and should not be considered separate. Human rights are the foundation of democracy, and democracy is indispensable to protect and promote human rights.
Let me address the two issues on our agenda today one after the other. Obviously I am only giving a general overview here but I am ready, of course, to go into more detail afterwards in the debate.
Election observation is a success story of European Union foreign policy and thank you, Mrs De Keyser, for what you have said. As a result, I think, of consistent, rigorous methodology and independent, impartial long-term observation, the EU ranks among the most credible international observer organisations. This was confirmed in recent EU observation missions to delicate election processes such as, for instance, Kenya (that was Mr Lambsdorff), Pakistan (Mr Gahler) and Nepal (Mr Mulder). Upcoming missions include Cambodia and Rwanda, both recovering from a very painful past. As in 2007, these missions will be financed in full respect of the agreed budgetary framework.
The well-established cooperation between the EU EOMs and the European Parliament combines technical expertise with political sensitivity and ensures that the EU speaks with one voice. I would therefore again like to congratulate all chief observers so far for their outstanding work. In fact, the professionalism of the European Union EOMs has been a top priority for me since the beginning of my term of office, during which there have been chief observers in some 36 countries.
I agree that EU election observation cannot be a stand-alone policy but must be part of a broader human-rights and democracy-support strategy. There is a need for enhancing political and technical follow-up to EU EOMs. We all have to play a role and the Commission will use the forthcoming review of the country strategy papers to devise more coherent policy approaches at country level, as suggested in the report, to ensure that our actions in the fields of protection and promotion of human rights, democracy promotion, electoral support and development assistance aiming at improving democratic governance and the rule of law are mutually reinforcing.
There is certainly room for further improvement of the policy. I will continue to do so in close dialogue with Parliament. In this context I propose to hold a second joint seminar on election observation in the autumn, building on our successful meeting last year which pointed to the essential issue of follow-up as well as of sustaining the quality of the observation work. In these areas we have already taken important steps: EU EOMs are now systematically thought into the electoral cycle and there is an increasing awareness for integrating recommendations of EU EOMs into dialogue with partner countries. The two entirely reviewed methodological guidelines which have just been released, as well as the continuous support to training programmes for observers, will help us to sustain the thorough high-quality work by the chief observers and their teams on the ground. The second seminar could focus on enhanced visibility for EU EOMs and the political dimension of the election support.
We can, of course, discuss possible further opening of our missions, as mentioned by Mrs De Keyser. So far we already include observers for instance from Switzerland, Canada and Norway.
I will try to be short on the second part because our Council President has already said a lot. This year is an important year for human rights as we celebrate the 60th anniversary of the Universal Declaration of Human Rights and the 15th anniversary of the World Conference on Human Rights.
I think what we should say is that the past year has been characterised by the pivotal changes seen within the UN human rights systems with the finalisation of the institutional design of the Human Rights Council. Now the first round of Universal Periodic Reviews (UPRs) has come to a close and the second round started on 5 May. With both some EU Member States and third countries under scrutiny, I think it will be very useful to analyse in a detailed manner whether this key innovation will contribute positively to enhancing the Human Rights Council's effectiveness. The relevant EU Council group (COHOM) - this is in Geneva - has started to improve coordination in view of a more coherent EU position in the Human Rights Council and will discuss in detail conclusions to be drawn from the first two rounds.
I am not going to go into all the details now. I think the rest will come up in the debate, and I will then be ready to answer all the questions.
draftsman of the opinion of the Committee on Development. - (NL) Mr President, Commissioner, Burma in the wake of the disaster: paddy fields strewn with corpses, homeless survivors, relief organisations unable to enter the country. Burma's gas exports earn the country EUR 3 billion each year, yet the regime is now spending just EUR 5 million on emergency aid. This is a shocking pittance given that the junta knew about the cyclone but failed to warn the population.
Burma is an enormous challenge for EU human rights policy. Tougher sanctions are the only solution. Strengthen visa restrictions, catch those businesses that support the regime, close the EU to all the regime's banking transactions.
The Council should have taken these steps last week. It did not do so. Commercial considerations took precedence. This kind of critical analysis is totally absent from the EU's Annual Report on Human Rights in the World 2007. New sanctions against Burma will have to wait, however. First the EU must rouse ASEAN countries to provide assistance. The Member States themselves must also stand by. The Security Council must send Secretary-General Ban Ki-moon to Burma. Burma's borders must be opened.
Mr President, ladies and gentlemen, the European Union is often concerned about human rights violations outside our territory and fails to realise that our policies contribute to the systematic violation of rights outside the EU.
This is why we believe that the mandate of the EU Fundamental Rights Agency should also cover countries which have concluded stabilisation or association agreements, or even to countries which have concluded readmission agreements with the EU. We believe that this is important for migrants and for asylum-seekers, who are often expelled from our countries and sent to places where individual freedoms and fundamental rights are not guaranteed.
We should also mention the country which currently holds the EU Presidency, Slovenia, where citizens without records and therefore without citizenship are sent to countries such as Kosovo or Serbia, with no guarantees for their safety.
We are also concerned because in the fight against terrorism, international cooperation has reduced the level of protection of fundamental freedoms. It is for this reason that the opinion of the Committee on Civil Liberties, Justice and Home Affairs on this report demands that all measures provided by Parliament be implemented, particularly with regard to CIA flights and the illegal detention of suspected terrorists.
I would like to begin by thanking my fellow Members whose joint efforts have facilitated the preparation of the Annual Report on Human Rights in the World 2007 and the EU policy. Many thanks Mr Cappato. Our cooperation has been productive and pleasant.
Our resolution highlights human rights as the main priority and value. My political family, the Group of the European People's Party (Christian Democrats) and European Democrats, has always considered human rights to be an issue of the utmost importance. At the top of our agenda are the abolition of the death penalty, the unacceptability of torture, the rights of women and children and the fight against discrimination. The EPP-ED Group has always given a great deal of attention to human rights in such countries as China, Russia and Iran, and not without reason, as the human rights situation in these countries gives cause for great concern.
It is widely known that the EU has developed and implemented many measures relating to the protection of human rights and the spread of democracy. These include political dialogue, démarches and financial instruments - European instruments for protecting democracy and human rights, the framework, the work of multinational forums.
Therefore, one of the aims of our resolution is to assess the efficiency of EU policy and the measures currently being implemented along with their results and to suggest ways of improving these measures while making them more consistent and ensuring that they are transparent and visible. It is important to point out the fact that relations between the EU and the UN institutions in the sphere of the protection of human rights have yielded brilliant results; therefore, future efforts in this sphere are essential.
Frankly speaking, because of our different beliefs, experience and culture in the European Parliament we tend to differ in our assessment of certain issues and problems, such as sexual and reproductive health. In dealing with such controversial issues the most accurate standard is that of human rights, particularly the rights of children and women. Therefore, paedophilia (attempts have been made to disguise this under the term 'sexual health') should not be tolerated, whatever we call it.
I have to mention the importance of the role of civil society, as without civil society, without the active participation of NGOs, politicians' efforts would often fail to yield results. Defenders of human rights, regardless of the country they are from - Oswaldo Payá and the Ladies in White from Cuba, Yuri Bandazhevsky from Belarus, Salih Mahmoud Osman from Sudan and hundreds of others - deserve our respect and increased support.
on behalf of the PSE Group. - (HU) Mr President, on behalf of the Party of European Socialists, I would like to thank the rapporteur Mr Marco Cappato for his balanced and thorough report, and for his great openness and willingness to cooperate. It is particularly important that, on the recommendation of the Socialists, economic and social rights have been given greater emphasis in the report. If, regardless of our party politics as members of the European People's Party, Liberals, Greens, or Socialists, we are proud of a Social Europe, then it is very important that we should require others - quite rightly - to respect social rights. In the case of China and Russia, for example, many hundreds of millions of village dwellers have no social insurance, no access to basic medical and health care, and no pension. These things, I believe, are a fundamental human right and much more attention should be given to this issue in future.
We are very proud that your report calls for enhanced cooperation between the European Union and the Council of Europe in the field of minority rights. On the basis of the Copenhagen criteria, the Framework Convention for the Protection of National Minorities and the European Charter for Regional or Minority Languages are, after all, key documents for both the European Union and the European Council. At the same time, however, we consider it a major problem that there is no separate report, or even a separate paragraph, on national minorities, since we - and Commissioner Ferrero-Waldner over there - will be overseeing Kosovo, and we will be determining what happens as regards minority rights. In our report, meanwhile, there is no mention of anything other than China and Russia. In future it would therefore be good if the human rights report were to contain a separate section on ethnic minorities, on the Roma and on migrants, in other words on the new minorities. Thank you for your attention.
on behalf of the ALDE Group. - (PL) I would like to concentrate for a moment on the link between human rights and democracy. It is generally felt that these rights can be fully observed only in a democracy. Democracy is in turn identified with majority governments that come into being through an election mechanism. This was Greek democracy, where the majority decided on everything. Through this system of majority voting, though, Socrates was condemned to death.
Therefore, the will of the majority cannot always serve as a guarantee of citizens' rights. This is why in the 19th century a fear arose in political thought - one that is poorly understood today - a fear of extending voting rights to broader social groups, which is linked to the assumption that only an enlightened minority is in a position to respect human rights and freedoms.
Today we often run up against situations in which quite respectable elections lead to dictatorial governments, or support such governments. Just think of countries like Belarus, or the Hamas governments in the Gaza Strip. It is also worth recalling the famous response by President Mubarak of Egypt, who, when called upon to hold fair elections, said that they would result in governments in Egypt being taken over by radical fundamentalist Islamic groups.
Clearly elections are something of untold value, and that is why they also need monitoring. Who knows, however, whether a rule-of-law government and a genuinely independent judiciary might not be more important than elections in many countries these days. Otherwise we could have a democracy that is no more than a dictatorship propped up by an election mandate - a dictatorship in which there are no independent institutions to create a complex system of balances and securities to protect citizens from arbitrary action by the authorities. Democracy must be liberal democracy, not dictatorship by the majority. We should therefore maintain the practice of observing elections, but we must not limit ourselves to such actions in the fight to establish an authentic liberal democracy. This means that more attention needs to be devoted to establishing a democratic culture and the institutions of a civil society.
Such actions cannot count on support from autocratic authorities. Better assistance mechanisms therefore need to be developed, mechanisms that are even more flexible than those we already have, and the scope of our support must be broadened by providing assistance to those courageous individuals who are subjected to various repressions on account of their activities.
(PL) Mr President, I believe that the only explanation for the lack of adequate words on the subject of religious freedom in the world in the report on human rights can be the prejudices of the left, and also, perhaps, of the rapporteur.
Freedom to profess and practise a religion is one of the most important elements of human rights. It has been confirmed in Article 18 of the Universal Declaration of Human Rights, in Article 16 of the OSCE Final Document and Article 9 of the European Convention. This is a freedom that has been violated on a large scale. Christians are the most persecuted religious group in the world and may not practice their faith freely in China, Saudi Arabia or Iran. In Iraq, Assyrian Christians, who have inhabited that land for centuries, have had to flee from their homes. In Russia the work of religious communities that do not belong to the Russian Orthodox Church is becoming increasingly difficult.
We shall not, unfortunately, learn about this from Mr Cappato's report. Such censorship is a direct route towards the loss of what constitutes the only force in the system of protection of human rights: the route to a loss of credibility.
on behalf of the Verts/ALE Group. - (FR) Mr President, the reports put forward are very precise and well documented. They give a convincing indication, I believe, of Parliament's current ability to evaluate EU policy on human rights and democracy. Guidelines, dialogues and consultations, action plans, the human rights clause, election observation missions: these instruments are evaluated thoroughly and the progress that still needs to be made is also clearly identified, whether it is by devising human rights strategies for each country or precise indicators to evaluate situations, or asking Parliament to initiate appropriate measures for the implementation of the human rights clause. These objectives are, I believe, well known both to the Commission and to the Council, and will remain on the agenda for our discussions.
Specific demands are also addressed to the Member States. In particular, we deplore the fact that a large number of international conventions and additional protocols have still not been ratified by many of them: the Convention on the Protection of the Rights of All Migrant Workers and Members of their Families; the Optional Protocol to the Convention Against Torture; the International Convention for the Protection of All Persons from Enforced Disappearance; and other instruments, such as ILO Convention 169. Ratifying them would honour the Member States and the EU as a whole.
There are also some even more difficult, and recurrent, issues that the international situation unfailingly places at the forefront of our concerns: issues concerning a comprehensive, integrated approach to human rights in all EU policies. Yes, the asylum and immigration policy being pursued by the EU and the Member States leads to massive human rights violations, particularly at our external borders. Yes, large European companies turn a blind eye to direct attacks on employment law or the right to a healthy environment, or are even the cause of them. The EU should be moving towards a legislative framework that fosters compatibility in its activities and respect for human rights. Yes, the food crisis calls our agricultural and energy policies into question. Yes, once again, the impact of climate change on human rights is obvious. The rights to life, health, housing and food are at the top of the list of violations.
Our ambition is a comprehensive, integrated policy. Work on implementing the Treaty of Lisbon has begun. It will mark an additional step in our commitment to human rights. This commitment needs to be guaranteed by more substantial and coherent organisation and resources when it comes to human rights. The European External Action Service should, for example, include a centre focusing on the cross-cutting nature of human rights. The European Parliament itself should take the plunge. A fully functional parliamentary body is highly desirable for this purpose.
Mr President, ladies and gentlemen, advocating and defending human rights today risk becoming hollow gestures, especially if statements of principle do not follow specific events. For some time the European Union has pretended to be helpless against regimes that violate human rights, interested only in the advancement of trade and economic relations.
The Commission is increasingly undermined by the Council and the Member States in its strategies for promoting human rights throughout the world. For some time we have been witness to a conscious renationalisation of competences as regards the promotion of fundamental rights. Never before has the Commission been so weak in terms of proposals on human rights and democracy throughout the world, as demonstrated, for example, by the refusal to deploy the democracy clause that Parliament voted on two years ago.
Human rights are once again at the mercy of economic or military control, as evidenced by the 'war on terror' of the Bush administration. For this reason, it is important that the European Parliament continues to play a galvanising role in this area, for example with reports like the one by Mr Cappato. Of course, this report focuses exclusively on one aspect of human rights, an aspect that I would call 'individualistic'.
Mr Cappato himself voted against our amendments, which sought to demonstrate how the promotion of human development and social, economic and cultural rights, as defined by the UN, are a prerequisite for the enjoyment of individual rights. It is these very concepts of interdependence and indivisibility of rights that define this idea.
Yet again, the rapporteur has resorted to drawing up a blacklist of countries in which the usual suspects are attacked and the most powerful evade criticism. With these amendments, we tried for example to throw a spotlight on the fact that Turkey is guilty of a policy of wiping out the cultural, political and social identity of the Kurds. This repression affects millions of people, but nothing has been done. In my opinion, the Kurdish question is the key to the future of a democratic Europe, all this together with general and generic formulations about human rights, which smack of double standards. This is why our group decided to abstain in the final vote.
If anyone was waiting for the speech by Mr Georgiou of the Independence and Democracy Group, they are in for a disappointment, as he is not in the Chamber.
(NL) Thank you, Mr President. I think that, whilst a number of aspects of the voluminous Cappato report are open to criticism, the report, to its credit, places discrimination against minority religions in a number of third countries expressly on the agenda - something that was much needed.
We should simply have the courage to state a few things more clearly and, without beating about the bush, to denounce first and foremost the fanatical totalitarianism of Islamic states. The fact is that, whereas in Europe Islam is recognised and treated as a religion of equal standing and Muslims are of course recognised and treated as equal citizens, and in my country Islam is recognised and subsidised by the government, in the Islamic world, Christians and non-believers are openly regarded as second-class citizens and discriminated against as a result.
To give just one example, in supposedly 'modern' Algeria, a five-year prison sentence and sky-high fines are envisaged for anyone attempting to convert a Muslim. In other Islamic countries, too, discrimination and oppression of non-Islamic minorities is simply official policy. Consequently, it is time for firm European action.
I note that, whereas the Organisation of the Islamic Conference is constantly talking about the discrimination against Muslims that is supposedly taking place here and there, the European Union is utterly silent about the most unreasonable, systematic, officially organised persecution of adherents of other faiths in Muslim countries. This tends to give the impression that the official human rights dialogues and clauses have become just a kind of moral wrapping paper. Mind you, how credible can the European Union be if it itself opens the door wide to a country such as Turkey, where it is a known fact that torture is carried out on a massive scale by police?
What lessons can the European Union give about freedom of expression and freedom of the press when it itself has for years been secretly and openly conducting accession negotiations with a country such as Turkey, described by Reporters Without Borders as one of the worst violators of freedom of expression? Also, what lessons can the Union give about freedom of religion when it embraces a country such as Turkey, which has massacred or driven out all its former minority religions and openly discriminates against the few that remain?
If, however, we look past the official rhetoric and the official declarations and clauses, we often see a European human rights policy of double standards, and an enormous gulf between word and deed.
Incidentally, a perfect symbol of this equivocal European policy is the present European Commissioner for Development and Humanitarian Aid, Louis Michel. When he was still Belgian Foreign Minister, he appeared as a kind of global conscience with his European cordon sanitaire against Austria, whilst soft-soaping the villainous dictator Fidel Castro. A few months ago this European Commissioner once more advocated a massive improvement in relations with Cuba, even though all human rights organisations affirm that the Cuban state apparatus is lastingly geared towards curtailing the rights and freedoms of Cubans.
Such people, such European Commissioners, are ill-suited to carry out human rights policy. A further consideration is that one thing totally absent from this report is an urgently needed plea for the restoration of the right to freedom of expression in a number of our own European countries, including Belgium. In Belgium, the opposition party is conspicuously besieged with submissions and proceedings, and numerous acts have been tightened up in order to render freedom of expression on the immigration problem impossible. It is time we had the courage to see the plank in our own eye.
- (PL) Mr President, Commissioner, the fact that elections are observed by recognised institutions improves the election atmosphere and sometimes even helps to crystallise significant changes, as happened, for example, during the Orange Revolution in Kiev. Observation is obviously a costly undertaking, but one that is justified, since on the one hand it teaches democracy, and on the other hand it helps us to appreciate the political awareness and soul of a given nation.
I have a few suggestions on how missions can be made effective without undue cost. Firstly, we should send people who know the local language. If this is not feasible, the group of observers could be put together in such a way that a single language (French or English) is used, into which translations are made, and which in turn means taking along interpreters to translate into that particular language.
As far as possible, it would be worth recruiting volunteers from other countries, such as students or members of non-governmental and student organisations. Why? The more observers there are, the better things will go. Even though we sometimes hear ironic comments, in Africa for example, that they do not need any more colonists, it turns out that contact and interaction with electors leads to their recognition of the mission and, at the same time, of that form of democratic support.
Where human rights are concerned, the Group of the European People's Party (Christian Democrats) and European Democrats are for our part taking steps to ensure that people living in particularly vulnerable areas of the globe are aware of their rights and are able to fight for them. Constant education is needed for this. There is no other way out. I shall finish by saying that without fundamental human values and rights, democracy may be a defective solution, if not a caricature of how to govern.
(PL) Mr President, Commissioner, the debate that is taking place today concerns one of the most important matters that the European Union, and certainly the European Parliament, is engaged in: observance of human rights in the world, and monitoring the current state of global democracy. The two reports seem to me to represent a very significant achievement by the European Parliament. I would like to record my congratulations to Mr Cappato and to Mrs De Keyser and Mr Salafranca on drawing up these reports.
In such situations we are always faced with the following dilemma: how can we defend human rights, speak about the principles of law that we wish to demonstrate in other regions of the world, and at the same time conduct an effective EU policy? This is the basis of the art of EU policy today: balancing these two principles, demonstrating the vista of human rights and, at the same time, the effectiveness of our policy. This is the stark issue facing us today in Burma, in China, in the Caucasus, and in very many regions of the world. It seems to me that the two reports make a very good attempt to balance these two challenges facing the European Union.
One more matter: I would like to use this debate to thank Commissioner Ferrero-Waldner for her answer in the matter of observing human rights in Mongolia. My information turned out to be correct. Mongolia may be an example of a country in which we really are dealing with a positive trend in the field of human rights. Mongolia may be an example of how the situation may change for the better in this respect. It is a very important Asian country, which the European Union may in future point to as an example for other Central Asian countries.
Mr President, election observation missions are a central and vital element of EU support for human rights, democratisation and good governance. I would like to speak with particular reference to observation missions in Africa because there is a special partnership between the EU and African, Caribbean and Pacific countries.
Often the observation mission takes place within a framework of development support under the Cotonou Agreement. For the elections in the Democratic Republic of Congo in 2006, for instance, there was substantial technical support for the election registration process, and election observation missions should also come in a framework of support after the election, as Mrs De Keyser's report emphasises. There is a huge need for practical, technical help after elections - for example, for training of civil servants and for peer-to-peer exchanges with other parliamentarians. Newly elected parliaments need support so that they can strengthen their own capacity to hold their executives to account. There also needs to be a political follow-up to the elections, most obviously on the recommendations of the observation mission, which should be followed up before the next round of elections.
I have a few other points. Yes, the election observation mission has a very special place in that it is independent and ring-fenced from the rest of the process. It is not the Commission; it is different from external relations; and, while it is true that the observation mission should talk to the local Commission delegation, to the ambassadors of the Member States and also to other observation missions, it is not answerable to any of them and its independence is its strength. While I agree with liaison and coordination, I do not think we should have joint missions with other bodies because that is liable to compromise the very important independence of the EU observation mission.
I notice the wish to expand observation missions and make them more active in the southern Mediterranean. I can understand that, but it should not be at the expense of missions in emerging democracies in Asia, Latin America and especially Africa. As various people have said, missions do not come cheap, so, if we are going to have extra missions, we are going to need extra budget.
(ES) Mr President, I would first of all like to congratulate Mr Cappato, both on the work done and on the result.
In fact, I would like to extend these congratulations to the whole of the Subcommittee on Human Rights, because I think that this report shows that for some time now the Subcommittee has come of age, with everything that that implies.
With regard to the report, there are, however, some aspects that we would like to take up again, and we would ask that we all make a final effort for them to be acknowledged.
Firstly, it should be recognised and recalled once again that human rights are universal and indivisible, which is not explicitly stated in the text and we would like it to be, therefore we have tabled an amendment in this regard.
Secondly, it would also be good for us to agree that, in future, every EU special envoy should have a clear mandate in relation to human rights and, in particular, in relation to ensuring that the human rights guidelines are respected.
Thirdly, in relation to these guidelines, I think that is it important to remember something else: although women's rights are, by definition, human rights, we understand that the specific elements that often accompany certain violations of those rights, from a gender perspective, mean that it is highly recommendable for some new guidelines to be adopted as soon as possible relating specifically to women's rights.
Finally, although it is true that there are many specific cases that we should mention here, which we cannot do due to lack of space and time, I do at least want to take advantage of this debate to once again put on the table the violation of human rights that is taking place in the Western Sahara at the hands of the Moroccan authorities, as it is a clear case of incomplete or badly completed decolonisation.
Therefore, Spain, and, by extension, the European Union, has an obligation not to hold back on this issue, especially as the UN Human Rights Council has once again called for the conflict to be resolved through a fair and lasting solution that is in accordance with international law, and we all know that, above all, this means that the right to self-determination should be applied.
(IT) Mr President, ladies and gentlemen, I should like to thank Mr Cappato and the Subcommittee on Human Rights. However, I am not going to talk about this report. I hope that the Subcommittee on Human Rights becomes a full committee, rather than a subcommittee. I would also like to thank Mrs De Keyser and Mr Salafranca for their detailed and stimulating report. However, I regret that the report was not drafted jointly by the Committee on Foreign Affairs and the Committee on Development, in view of the fact that the chairmen of these two committees jointly chair the European Parliament's election observation group.
I would like to thank the Commission, and particularly Mrs Ferrero-Waldner, for the commitment and determination shown in developing the European Instrument for Democracy and Human Rights to help promote human rights through election observation, in the knowledge that democracy and human rights need not only free and fair elections, but development and a strategy for combating poverty.
I only have a minute, so I would like to underline the need for greater coherence for the post-election period. For example, take the case of Palestine. I believe that this coherence, as well as continuity in following up reports and policies supporting national parliaments, are vital if the EIDHR is to be credible. Mrs Ferrero-Waldner's proposal for a second joint seminar on election observation is also important, particularly if we succeed in involving civil society and local election observers, who would be a vital channel of communication for us.
- (SV) Mr President, the EU is a union of values which has its basis in a common agreement to respect human rights. When these are not respected within the Union or in the area close to the EU, the EU should act. However, it is unfortunate that this Parliament is attempting to use human rights to advance its own position within the field of foreign policy at the expense of the Member States' competence. We must not forget the fact that several of our own Member States do not always respect human rights, for example in the case of GLBT rights, when in our zeal we self-righteously beat our chests and criticise the policies of third countries.
Mr President, I must ask, is this debate just an annual ritual to preen our human rights conscience, or are we serious in the EU about forcing real change by countries who are serial abusers?
Yes, the EU protests, but is our action measured in inverse proportion to the trading importance of those we target? Take India and China. Both countries we are wooing for trade. Just how serious are we in pushing the human rights agenda with them? Why do our trade agreements not have real human rights teeth? Is the truth that trade matters more to the EU than repression?
I look at India, with its caste-based discrimination, its appalling record on bonded labour and sex trafficking, and widespread religious freedom abuses. And then I discover that all we have is an ad hoc dialogue with India and the absence of meaningful engagement on human rights issues. Little wonder things are not improving.
I must also say that sometimes our focus is skewed. When it comes to development aid, the EU presses hard on a rights agenda, including promotion of abortion, even where it offends the local culture - as in Kenya, where EU-funded NGOs use the money for funding abortions in breach of local custom and law.
Should our focus not be on fundamental rights and our development money better used to help in food and water provision, rather than in peddling our own agenda, even under the guise of a health policy?
Mr President, I think this is the right day to reflect on the importance of elections and observation missions. This very morning we have heard another set of results from the USA. There I think the election has been going on for ages, and we still do not know who the Democratic candidate for the Presidential elections is. I think it will be Obama, but they will not ask me.
While this thing has been going on for months in the USA, there were elections in Russia, and today Mr Putin, I should say, handed over the Presidency to Mr Medvedev. I should say that Mr Medvedev was inaugurated, but that would not really be the right description, because when Mr Medvedev was campaigning, he took one single day for his campaign - that is what the Kremlin press communiqué said. It even specified that this day was unpaid. How can you run an election campaign if you do it in one day? You can do it when you know that you are going to get 17 times more TV coverage than all the other three candidates put together. So that is the sad score in Russia. The Russian people deserve more. This is not Kremlin-bashing. We have to speak out for the Russian people and for those people in any other country where people do not yet have a democracy in the way we understand it.
Are these observation missions important? Yes, they are very important, because they are all about democracy building, which is our foremost mission in this House. Mr Salafranca and Mrs De Keyser have produced a very good report, but we simply have to pursue this issue. The EU still has to be much stronger. We cannot be silent, because we owe it to the people who do not yet have a democracy.
Mr President, congratulations to an excellent rapporteur, Marco Cappato, on the annual human rights report.
To explain two of our Socialist amendments: firstly, I do respect his and your position about Gandhi and non-violence and I think it is a very important tradition that you draw our attention to in Parliament. But we seek to delete that paragraph simply because it cannot be the only guiding principle of Europe's CFSP. Peace-making and peace-keeping sometimes involve military means and are still an honourable and noble part of what we can and must do as Europe to create a more peaceful and successful world.
Secondly, with regard to our amendment about the UN Human Rights Council, as someone who with subcommittee colleagues regularly goes to Geneva, I share your concerns. It has been disappointing to see the polarisation that still exists about the occupied Palestinian territories, the bloc mentality, particularly in the African group, though we have to beware of that ourselves in Europe, too. Nevertheless, I think it is very important this year that we continue to support the spirit of UN reform, that we recognise the positive role played by EU Member States in the Human Rights Council and recognise too that the process of peer review is only just beginning and that to do it openly, comprehensively and effectively is the best way we can support that institution.
Finally, in recital P and paragraph 4 we ask the Commission, together with the Council, to endorse the proposal of a consensus on democracy promotion in the neighbourhood policy, in the Copenhagen Criteria, in our regional strategies in the world. We talk about democracy promotion but there is no single European definition of it. The idea, in the same way as we had a consensus on development, that we get the Commission, the Member States and Parliament to jointly define and commit ourselves to democracy promotion in the world is a powerful one. Mr Solana has supported it and I hope both Council and particularly the Commission go on record as supporting the idea this evening.
- (LT) Last year's EU report consisted of 104 pages, 4 of which were dedicated to the subject of human rights. This year the figures are 216 and 10 accordingly. Facts stated in last year's report, such as the development of the Fundamental Rights Agency and Parliament's work in this sphere, were repeated again. Nevertheless, the report gives a detailed account of how we Europeans are defending the rights of people worldwide.
However, not a single word has been said either in the report or in the resolution about the protection of human rights or any cases of breaches within the Union. Are there no cases at all in which human rights have been breached in the EU, or if, perhaps, they do occur, do we in fact resolve them fairly and without delay? In my opinion, neither happens to be the case. It looks as if it is easier to speak about the sins of others than to admit to our own.
Are we not aware of the fact that illegal recruitment agencies in London are making slaves of immigrants from Lithuania and Poland? Do we not know that in Paris mass arrests of 'illegal' persons are taking place by order of President Sarkozy? What about the unlawful actions against Romanians in Rome? Of course, the aggrieved can appeal to the court in Strasbourg. In several years' time, when cases in that court amount to thousands, justice might be restored. However, every day and every hour is of great importance to the people concerned.
We have been elected to work for our people, represent them and protect their rights. Let us turn to face them. In Europe every person should be safe. Then we would be stronger and in a better position to help others.
Thank you, Mrs Juknevičienė. This is a case of 'looking at the speck in someone else's eye and failing to see the plank in our own eye'.
- (DA) Mr President, thank you for a superb report on human rights. It has one very serious fault, however. The world's biggest human rights problem - the discrimination against 260 million casteless Dalits - is mentioned only briefly, and even then only in connection with a list of things that could give rise to discrimination. In February last year, we approved a far-reaching decision in this matter, and it is therefore alarming that the amendment proposed by the Group of the Greens/European Free Alliance was rejected by the Committee on Foreign Affairs. We proposed that, together with the UN, the EU should prepare guidelines to combat caste discrimination and raise the problem at summit meetings with the countries concerned. Have India and the British Government been at it again, as they were against the decision last year, and have they succeeded this time?
The problem exists in many South Asian countries, but I mention India because it is democratic, a fact that was underlined as the most important factor in connection with human rights. It is democratic and it even has good laws against caste discrimination. However, these laws are continually being violated. India's democracy deserves these laws to be respected, and India should become a model for others. It is, however, also embarrassing that the EU is turning its face away from the suffering of the Dalits - and so is Parliament! We could say these things last year. What has happened, that we cannot say them today? Are things improving for the Dalits? Is the discrimination in the process of disappearing? No, everyone here knows that this is not the case. Why, then, should the desperate situation of these people not receive the active attention of the EU?
(ES) Mr President, thank you very much. Ladies and gentlemen, on 13 April Ennaama Asfari, a human rights defender in the Western Sahara, was arrested in Marrakech. Yet another arrest in Morocco.
I am telling you this, ladies and gentlemen, in order to say that we should not forget that the European Union is responsible for the decolonisation process backed by the United Nations. We are responsible, and therefore any human rights report must say that the European Union should be exacting and vigilant and must comply with UN Security Council resolutions.
Secondly, ladies and gentlemen, we are in a civilisation, in the 21st century, in which the population is getting poorer and hungrier, and there is more disease and more inequality. In the last ten years, according to the United Nations, Africa has become poorer. I would therefore like to demand, suggest, and ask that it be recognised that human rights means all rights: economic, social, cultural and political rights. If we had a scale, we would be very surprised to see the ranking of countries that do not respect human rights. I therefore think that we should have much greater awareness and raise all issues of compliance with human rights.
Mr President, it is important when we discuss elections and observation missions that we look at ourselves under the Lisbon Treaty. How many of Europe's half a billion people outside the inner political circle of the Council will elect the President of Europe? None. How many of the general public will elect Europe's prime minister, the President of the Commission? Again, none.
Maybe we will make more progress promoting democracy around the world when the EU itself embraces democracy. As Mr Bonde has pointed out this evening, when the President of China asked the future president of Europe when they are speaking about democracy how many votes he was elected by, it will be a very embarrassing moment.
Mr President, I welcome the excellent report on the European Parliament's role in election observations. Election observations in new and developing democracies are rightly seen as a priority of the EU and a demonstration of its commitment to these nations.
However, I see a further role for our Member States, for our so-called 'mature democracies', and this is leading by example.
I recall a heated debate in Poland prior to the general election of October 2007. The OSCE wanted to deploy a small team of observers. This request was initially met with a negative reaction by many politicians who saw this as an affront and insult. Not so. Observation missions have been deployed to many old European democracies. The French presidential election is just one example. Ultimately, observers were made welcome in Poland.
When convincing reluctant emerging or new democracies to allow international observers in, we must show that we ourselves allow others to scrutinise us. Our electoral processes are not without problems. The British have documented cases of electoral fraud in postal voting and we all face new challenges such as internet voting in future.
So let us be open to scrutiny, for such openness can only increase our own credibility.
(CS) Today we are debating two closely connected reports: the annual report on the human rights situation in the world and the report on EU election observation missions. Free elections and the right to democracy are fundamental human rights enshrined, inter alia, in the International Covenant on Civil and Political Rights and also by the UN Millennium Declaration. For these reasons the promotion of democracy is one of the main objectives of EU foreign policy. For that support to be effective, we need to strengthen our common foreign and security policy and make the EU election observation missions more efficient.
I therefore support the recommendations of our rapporteurs. I also believe, for example, that the election process, including the pre-election and post-election phases, should be included in the political dialogue with the third countries concerned. One objective of an election process, not just the voting but also the pre-election and post-election phases in particular, should also be the consolidation of democratic institutions such as the rule of law, independence of the media and courts, civil society, etc. I am also convinced, based on personal experience of the observation missions, that the European Parliament should and can play a much more effective and significant role in this process.
To conclude, as a representative of the Czech Republic I would like to say a few words regarding the ratification of the Rome Statute. As I did last year, I would like to call on the Members of Parliament and Senators of the Czech Republic to ratify the Rome Statute as soon as possible. The fact that the Czech Republic, which will hold the EU presidency in the first half of next year, is the only EU Member State that has not yet ratified it is, in my opinion, an embarrassment to what, unfortunately in this case, is my native country.
Mr President, I say firstly - and directly to the Commission and the Council - that the EU needs to give serious support to the prosecutor of the International Criminal Court to implement the indictment of two individuals who have allegedly perpetrated human rights abuses in Darfur, one of them a serving minister in the Sudanese Government. The EU response has so far been weak, which, considering that we claim the credit - or much of the credit - for creating the ICC, is pretty shameful.
We even risk being outflanked by the United States. In an interesting speech a fortnight ago, John Bellinger, the chief lawyer in the State Department, said that the US was willing, without changing its ideological position towards the ICC, to give practical support to its work, and he specifically mentioned Darfur. So I think we should get our skates on in terms of supporting the ICC over Darfur.
Talking of the United States, we have a prospect, whoever wins the presidential election, of an end to the abuses - or at least the worst abuses - of the war on terror. All the candidates are committed to closing Guantánamo, but the EU has to help by following through on its call for closure and leading an international initiative to resettle detainees who are not going to get a fair trial. But along with that - and I agree with those who say that, to be credible in the world, the EU must respect human rights internally - we must have the accountability that still has not been delivered for collusion by European governments with extraordinary rendition - which, translated, means kidnap and torture.
(PT) That is how things are. The death penalty, torture and hunger are barbaric phenomena that persist in this world that we in part govern. However, things will only continue in that way if we want them to. The Europe of Enlightenment, of values, of dignity, lacks policy coherence. The European Parliament and the Council do not always take exactly the same positions in this area, but there is only one way and that is for the European institutions to act coherently in all their internal and external policies. We have hopes for the effectiveness of the new External Action Service in the Treaty of Lisbon in the field of human rights.
However, looking at the world and the examples which give rise to our concern: the United States has the death penalty as does Africa; China not only has Tibet, but also slave labour, torture and summary execution. Such examples should lead us to tackle our lack of coherence. Europe needs a proactive human rights policy. It is important to mobilise civil society, but we must not forget that the fight for rights falls in the first place to the States and their diplomacy. The French President was right to say he would not attend the Olympic Games in Beijing. Neither should the other EU Heads of State attend. The Union is a unity based on values. It is not enough for Europe to make statements and resolutions. The European Union cannot sell its soul.
- (PL) Commissioner, in congratulating the three rapporteurs, I would like to place particular emphasis on absolute and unquestioned consideration for the rights of women in all spheres of public life, in social relations and in purely human private relations - not just in theory, but in practice.
This requires above all the elimination of all forms of discrimination and violence against women and girls. That, however, is not enough. Let us look at Europe. The European Union is preparing a number of resolutions that will call on Member States to give equal treatment to women and men and will then check whether and how these principles are being put into effect. I am, however, very curious, Commissioner, about whether the principle of gender mainstreaming will come into play in the European Union's internal structures. When new EU institutions are being established, for example, and the four highest posts are being filled - the President of the Union, the Presidents of the Commission and Parliament and the EU High Representative for the Common Foreign and Security Policy - will there be a provision that reflects this principle?
Ladies and gentlemen, that will be a moment of truth, illustrating whether our true approach to women's rights is actually what we say it is.
(EL) Mr President, the report we are examining today is the European Parliament's most important expression of policy on human rights throughout the world. The challenges are great; the European Parliament can and must act as the guarantor of democracy and human dignity.
It is important that the EU should present a firm and united position on these issues. This is the only way it can help to strengthen and improve the effectiveness of common action.
We should not have double standards depending on the interests at stake. We must include among the principal aims of our policy the abolition of the death penalty and torture, and the protection of children caught up in armed conflicts. Protection of human rights must permeate all relations and agreements with third countries. No deviation from this or expediency should be tolerated.
Human rights must be our guiding light in every policy choice we make.
Let me end by thanking the rapporteur for his excellent and detailed report.
Mr President, when the EU talks about human rights violations in third countries, in order to be adequately convincing it must itself have a shining record of respect of such rights by all the EU Member States.
As other speakers said, this is unfortunately not so. I will use only one example, which concerns Britain. The UK maintains, in violation of international conventions, two colonies in another Member State - Cyprus. These two colonies, namely Akrotiri and Dhekelia are inhabited by approximately 10 000 Cypriot civilians who are EU citizens although their homes are on land which Britain, for obvious reasons, has excluded from the EU. These people do not have the basic human right of electing their executive authority. They are governed by a governor who is a British Army general appointed by the Queen of England, and they do not possess the right of having an elected parliament. The laws applicable to these colonies are at the full jurisdiction of the governor. In effect, these EU civilians live under a British military dictatorship.
It is truly shameful that the EP, the Commission and the Council always turn a blind eye to this situation.
Maybe other Member States have their own dirty linen that they do not want exposed or maybe these institutions do not really believe in the principles of democracy and justice they claim they stand for, or maybe the EU cares for human rights only when it does not concern its own members.
Maybe whatever. One thing is for sure: the continuation of British colonisation in Cyprus brings disrepute and loss of credibility to any EU report on human rights in the world.
(RO) Mr. President, Madame Commissioner, dear colleagues, I would like to congratulate Mrs. De Kayser and to join those who have spoken here about the connection between human rights, elections and democracy. I come from a country, Romania, which has experienced years of totalitarianism and maybe we, those who still remember those times, should emphasize more the importance of organizing democratic, free and correct elections.
A famous American professor, Larry Diamond, has recently called attention to a worrying phenomenon he calls "democratic recession”. As the recent Freedom House reports also show, the year 2007 was the worst year for world freedom, since the end of the cold war.
Under these circumstances, I agree that before, during and after the elections, the most important task of the European Commission, the European Parliament and the Union's Member States is to draft a joint and global strategy for promoting democracy. I support the idea of helping newly-elected parliaments to strengthen and carry out legislative activity as close as possible to the established democratic standards.
Nevertheless, I would like to emphasize that not every organizational shortcoming is a fraud attempt, but it is essential to establish to what extent the legal framework provides equity and transparency of the electoral process.
We are now starting the time for speakers to take the floor by 'catching the eye' of the President. I would like to say that in today's meeting of the High-Level Group on Gender Equality and Diversity, a Vice-President was highly criticised because it is said that only male MEPs 'catch his eye', and that female MEPs do not 'catch his eye'. I would like to say that in this case it is going to be very easy for me because everyone who has asked to 'catch my eye' is female. We are not therefore going to be subject to the criticism directed at us barely an hour ago.
(ET) Ladies and gentlemen, Marco Cappato's report on human rights deserves the highest praise. I agree that the European Union must make a big effort to pursue a genuinely consistent, robust policy to promote human rights in the world. It is true that the monitoring for human rights protection needs to be more effective.
I support the European Union's Common Foreign and Security Policy. Speaking with a single voice enables us to react to any kind of human rights violation in the world effectively. This may mean thousands of human lives being saved. I support the proposal to convene a European Conference on Non-Violence in 2009.
The involvement of MEPs in election observation is extremely important. However, MEPs must behave impartially, as stressed by the rapporteurs Mrs De Keyser and Mr Salafranca. How can the participation of the European Parliament's groups in the observation of elections and the work of European observation delegations be made more effective without prejudicing either one? We must find the solution together.
The European Union is dealing with human rights more and more. And the world can see that solidarity and protection of fundamental rights is one of our basic principles, without which no country can achieve prosperity.
(FR) Mr President, thank you for upholding gender equality. Personally, I would also like to congratulate the rapporteurs for the three reports, but I would also just like to highlight the importance of the observation missions we conduct throughout the world. I believe this should be restated: these are particularly positive actions which should really be promoted among our fellow citizens, particularly perhaps in the run-up to elections.
Can I also just pay tribute to all the observers, because at the end of the day, although as chief observers we are present on the ground, although we also go on observation missions, we do have hundreds of experts - young and not-so-young - throughout the world, who generously go and support democracy in other countries. I do not think that we mention this often enough. Without this network of observers, we would not have these excellent observation missions. I would also like to mention the enthusiasm with which populations welcome these observers, particularly the long-term observers who remain in the country for some time.
However, I am disappointed that my fellow Members did not support my amendment aimed at increasing the budget, because I think that the more expertise we have in electoral missions, the more the European Union will be in demand. It would be a real shame if a lack of resources prevented us from responding to these requests from countries.
(ET) I asked to take the floor to call for a greater focus on human rights in Afghanistan, a country in which the Member States and the European Union as a whole have made a substantial contribution.
I visited Afghanistan last week as part of the European Parliament delegation and would like to introduce you to two names.
Perwiz Kambakhsh, a young journalist who was sentenced to death because he downloaded materials from the Internet on the position of women in Islam. His fate is now in the hands of President Karzai.
The second is that of Malalai Joya, a young, female parliamentarian who, after criticising the power of the warlords in government and parliament, was simply ejected from Parliament. She was unlawfully stripped of her rights. There is no provision in law to that end.
Today we are not dealing solely with the fact that she was unable to assert her rights or her mandate in court but also that her life is in danger. We met her and she genuinely needs us to help and intervene urgently.
The European Union as a whole should give further consideration to the kind of Afghanistan we are building, particularly in view of the Paris International Conference where increased assistance to Afghanistan will be debated.
President-in-Office of the Council. - (SL) Unfortunately, the time allocated to the Council representative in this debate has already expired and therefore I will be disciplined and extremely brief. Allow me just to congratulate all the rapporteurs for their extremely high-quality and useful reports. I would like to thank all those who have taken part in this debate for their views. On behalf of the Presidency, I can assure you that we will seek to take them into account as much as possible in carrying out the Council's activities in future.
Thank you, Minister. In reality, in this debate neither the Council nor the Commission have a fixed time, however strange that may seem. You have therefore surpassed yourself in your consideration of the time that you had. Thank you very much, in any case, for having used it so moderately in this second intervention. Now our dear Commissioner, Mrs Ferrero-Waldner, has the floor.
Member of the Commission. - Mr President, because I did not speak on human rights issues earlier, I will now try to come up with a few ideas. I would like to add something on human rights.
Human rights dialogues have become an increasingly important component of the EU's activities to promote human rights worldwide. In line with the December 2001 Guidelines on Human Rights Dialogues, the European Union has established some 30 dialogues, and others - like, for instance, with Central Asia, Southern Caucasus, South Africa and possibly also some important Latin American partners - are also under consideration. Civil society, and notably Human Rights NGOs from the country concerned, are usually involved in the preparation of the meetings. We have also had very good, constructive results from some of our neighbourhood partners, and, we have to say, some more mixed results, like the recent dialogue with Russia. By the way, Russia was the first country where the Commission and the Council Secretariat had a briefing meeting with a restricted number of MEPs as a follow-up to the Valenciano Report, in order to meet your concerns regarding better coordination and information. I hope all parties involved find this beneficial.
The new European Instrument for Democracy and Human Rights is now also being implemented at full speed, with two calls for proposals for Objective 1 - the difficult countries - and one for human rights defenders under our evaluation by the Commission services. Most of the Country-Based Support Schemes (CBSS) have been published and are now under evaluation by our delegations at country level, so I hope that by the summer most of the projects will start on the ground.
We are also actively integrating human rights and human security into all the relevant issues and policies. In the future, the new European security strategy will of course be there and I hope that we can establish a strong, human-centred approach to security, because human security aims exactly at encompassing human rights, security and development concerns. Both are there - freedom from fear and freedom from want.
I would like to specifically draw your attention to a few things. Human rights within the European Union have been mentioned by several speakers. There has not been a report by the European Parliament since 2004 on this subject. Yes, of course it is important to address problems, and we have two key instruments for doing so. One is the Council of Europe and, secondly, we now have a human rights agency, which has just been established in Vienna, to monitor the situation in the Member States and which will prepare yearly reports.
I also wanted to speak about something which has also mentioned - by a colleague who unfortunately has left - the protection of Christians in third countries. The European Union is strongly against discrimination affecting any religious group and our dialogue with third countries takes this up whenever appropriate and we do indeed try to clearly mention it.
I should also like to say a few words about the election observation missions. Many have taken the floor who have already been excellent chief observers. I can only re-emphasise the independence of EOMs, the coherence in their policies and among actors and particularly their professionalism. This will be the direction in which we would like to continue in the future.
Concerning women's issues - of course, I am a woman so therefore you can imagine that I always take gender issues very seriously. I organised a women's conference - very recently on 6 March - to which we will of course want to have a follow-up. There is mainstreaming and gender assessment in all actions. In the electoral observation guidelines there is a specific section on women. There is an important Security Council resolution, 1325, of the UN on women in conflict which is pushing for monitoring. We will soon also publish projects related to women's development. I would just like to say that, in the Barroso Commission, in which I myself serve, a third are women. I think that it not always quota, but also quality, that should also be important. In this context, I would just like to say that in general the Commission promotes a healthy and reproductive life. This is important for women's and children's lives. This is one of the projects mentioned in Kenya but also of course covers the whole world and I think it is important to mention.
Another very specific point is the ICC - the International Criminal Court - for which there is strong support from the European Commission. We give EUR 4 million in the EIDHR 2008 Framework. The ICC clause is in our agreements. We have made démarches to have the ICC accepted with partners and there are international courts - if you think about Cambodia and many others - so we are really working very carefully there.
Let me close by answering Mr Howitt's appeal to subscribe here to democracy promotion, as others also have been doing. This is, of course, our bread and butter. The Commission is recognised as the key institution in democracy promotion through our EOMs and other election support measures and through substantial support for democracy efforts of third countries and for international organisations like the UN, OSCE and the Council of Europe. Please rest assured that we take democracy promotion as seriously as anyone else in the European Union.
Mr President, I just wanted to ask the Commissioner before she finishes: she mentioned the International Criminal Court and the support the Commission gives, but could she specifically answer my question and tell me what, in detail, the EU is going to do, and in her case the Commission, to enforce the indictments against the people in Sudan?
She did not answer that question and I would be grateful...
(The President cut off the speaker.)
Member of the Commission. - Mr President, as I said, we in general, of course, support the International Criminal Court but it is then up to the Criminal Court also to see whom it protects, to what it is going.
This is, of course, on the agenda of the Criminal Court. It is not our agenda.
Mr President, ladies and gentlemen, I am answering some Members who are not present, but I would like to clarify something: the report mentions minority rights and religious freedom. It does not mention respect for human rights in the EU simply because that does not come the remit of this report.
However, I believe that we have actually covered this in some ways, because we have not simply listed our criticisms of everyone, we have talked about us, about how we use - for better or for worse - the instruments available, and respect for EU law. When we say that human rights clauses are not applied properly, we are talking about ourselves! Therefore, I do not think that the report can be criticised in this way.
I think Mr Lenarčič spoke at length about the instruments that should be used. The advice I would like to give, which is contained in the report, is to talk more about assessing results than about the individual instruments obtained.
Mr Agnoletto criticised us for not saying enough about the collective dimension of human rights. In actual fact, I believe that fundamental human rights are based first and foremost on individual rights. Today, even with genocide, the most collective and terrible of crimes, individuals can refer cases to the International Criminal Court and thus protect their individual rights. The right to democracy is now a fundamental human right, and this is an important instrument to be used.
Mainstreaming should, I believe, focus more on respect for human rights in terms of immigration and drug prevention policies. I would like to finish by answering Mr Howitt. The report does not claim that non-violence is the only means of promoting human rights, but that it is the most appropriate means. It argues for non-violence not only as the absence of violence, as pacifism, but as an active campaign of disobedience and sabotage of authoritarian regimes and dictatorships. In this sense, we propose that the EU should promote the technologies and techniques of non-violence in human rights and democracy promotion. I hope that this paragraph will be saved in tomorrow's vote.
rapporteur. - (FR) Mr President, I would like to thank all my fellow Members who have spoken, and say how much the warm words spoken, by Mrs Isler Béguin for example, reflect the enthusiasm of those who have taken part in electoral missions. Even though this report may appear to be very much based on consensus, and as has been said in some reports I have read, is of little media interest, involved little internal conflict, little external conflict, and little of anything, it certainly represents a great deal for countries that have young democracies and must hold elections.
I would like to respond to two of my fellow Members in particular. First I would like to give an answer to Mr Onyszkiewicz, who raised a very serious issue: that of the minority. I would like to say to him that despite my understanding - and I understand very well that election observation is not yet democracy - I cannot follow him on the path of this philosophy that is really enlightened despotism or revolutionary avant-gardism, where even Condorcet talks about minorities. We cannot follow him along that path. Obviously democracy is not perfect. It would be fantastic if it was. It is democracy that allowed Mr Vanhecke to make a vile, islamophobic and racist speech today. Mr Vanhecke represents 30% of voters in my country, in the Flanders part. Sadly we cannot erase Mr Vanhecke's party and 30% of Flanders. Mr Onyszkiewicz - perhaps he is not here any more - we cannot erase the 50% of Palestinians who voted for Hamas. Democracy raises questions, and it is these questions that we need to answer. When we talk about political follow-up, about the questions that the election observations raise and about the challenges, it is these things we need to tackle.
rapporteur. - (ES) Mr President, I would also like to thank my fellow Members for their warm words regarding the report that I drew up with Mrs De Keyser on election observation missions, which do not only refer to the election day but also the electoral system, the legal framework, equal opportunities and equal access to the media, to the funding of political parties, the system for resolving disputes, etc., etc.
However, I think that what is most important, Mr President, is to point out that this report on election observation, like the report that Mr Cappato has drawn up on human rights in the world, do not fulfil an abstract purpose, but rather they have a cause, and that cause is the commitment that we have in the European Union, and in Parliament in particular, to a whole set of values: democracy, freedom, the rule of law and, above all, respect for human rights.
Mr President, this House is the democratic heartbeat of the European Union, and therefore we always need to express ourselves very clearly and very strongly, sending a clear and very defined message of this total and permanent commitment that we have to the cause of human rights which, as we have heard in this House this evening, do not refer to nor are preached by one region or one continent, but are of a universal, worldwide nature, and we need to start setting an example of this in our own house.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Written statements (Rule 142)
in writing. - (BG) Mr. Chairman, Dear colleagues, Mr. Cappato,
Talking about an annual report on human rights in the world, let us pay attention also to the following fact: at the end of April, the authorities in Skopje decided to arrest the journalist Victor Kanzurov in the middle of the night and without any charges against him. The only sin of Kanzurov is that over the years he has been fighting with perfectly legitimate means for his own right and the right of a huge number of his compatriots to call themselves Bulgarians.
Having been arrested for 24 hours, Kanzurov was allowed to return home but his passport was seized. Thus, for all practical purposes, he is still under home arrest without any official charges pressed against him.
I am convinced that the actions of the authorities in Macedonia are absolutely unacceptable and they violate a fundamental human right, i.e. the freedom of expression, especially against the backdrop of the modern dynamic development of our common European home. I am also certain that we shall not stand indifferent to such high-handedness which drags us decades back to the times of a dark totalitarian society that should have been bygone forever.
Thank you.
in writing. - (RO) In 2009, legislative elections will take place in the Republic of Moldova, during which the Parliament will elect the State President. The Republic of Moldova is located at the European Union's eastern border and it is necessary for the democratic reforms to get this country closer to the democratic values specific to the EU Member States. This should be achieved including through the framework defined by the EU Neighbourhood Policy.
The mission of observing the elections in the Republic of Moldova is necessary and opportune, but the monitoring should start focusing on the period prior to the future elections, taking into consideration the need to correct the serious infringements of freedom of the press by the Chisinau communist regime, the repeated breaches of judicial independence and the recent amendments to the electoral law by the Parliament of the Republic of Moldova, dominated by the Communist Party.
On 10 April 2008, a series of amendments were brought to the electoral law, which seriously infringe the European democratic rules and practice. These amendments include: prohibition of electoral blocs, increase of electoral threshold from 4% to 6%, unrealistic and undemocratic electoral threshold in relation to the real political situation in the Republic of Moldova, prohibition for people with dual citizenship to hold public positions, including to become Members of the Parliament etc.
in writing. - (PL) In the recently signed Treaty of Lisbon, the EU Member States took on a duty to strengthen human rights and freedoms and democratic order in the world. This is without doubt the main aim of the EU's foreign policy.
Meanwhile, the behaviour of President Barroso and other commissioners during their recent visit to the People's Republic of China and their statement that the Tibet issue is an internal matter for China runs starkly counter to the idea that is not only laid down in the Lisbon Treaty, but that we are also trying to put into practice from one day to the next, especially here in the European Parliament - the idea of putting human rights first.
In the light of this it is difficult to come to terms with the fact that Europe is treating Russia as a democratic partner, forgetting that this is a country whose authorities not only countenance numerous violations of our principal ideas, but also openly mock them. Why are we closing our eyes to the unceasing extermination of Chechens and the gagging of the press in that country?
Perhaps it is because the EU itself is not without its oversights as far as observing human rights is concerned. I regret that the right of parents and children to speak to each other in their chosen language is not respected by the Federal Republic of Germany, as arises from the current practice of courts and youth affairs offices.
We have to find an answer to the question of what our aim is. Are our resolutions and endless debates really supposed to put the world to rights, or are they just a way of masking hypocrisy, so that European politicians can feel good about themselves?
in writing. - (FI) Human rights are an important component in the Union's common foreign and security policy. Human rights questions are also security policy questions. When we endorse human rights we are endorsing security. When we endorse human rights around the world, we are also endorsing security in Europe.
New challenges, such as climate change, desertification and the food shortages that it causes, are threats to human security and human rights. Human rights are not just about political rights, but also the right to clean food and water, which is a priority in the everyday lives of people. When people's basic circumstances are acceptable it is then that they are also most likely to vote for moderate political leaders and insist on political rights. A lasting basis for human rights is made up of the ideals of democracy and freedom, as well as social and economic justice.
The human rights report mentions Gandhi and the policy of non-violent resistance he represented. Human rights and freedom cannot be promoted through war and violence. The way forward needs to be in harmony with the values that human rights represent.
If we promote human rights we promote security. Human rights are not merely a tool to achieve other political goals. They are a value in themselves. Human rights are universal values. For that reason, the EU needs to strengthen its human rights policy. Human rights are not an island cut off from other areas of policy, as the human rights report, to its credit, demonstrates.
in writing. - (FI) I wish to thank Mr Cappato for his extensive and comprehensive report, one which rightfully demands from the EU a more consistent policy on human rights and more effective means to monitor its impact. The Union still has a long way to go in developing a clear, coherent and more widely influential policy in this area.
We should not merely support but absolutely insist on respect for human rights both within the EU and in its external relations. As Mr Cappato's report emphasises, the rights of women, for example, should be integral to all the EU's human rights dialogues.
The report deals very satisfactorily with Parliament's crucial role in the EU's human rights policy, for example in the regularly held emergency debates. The urgency resolutions that result from these have highlighted serious flaws in policy on individual and wider crises which is a gross violation of human dignity. To standardise the debates and improve monitoring, the parliamentary delegations should nevertheless in future incorporate follow-up talks on human rights more systematically in the agenda for visits to those countries.
Finally, properly targeted financing is fundamentally important if the EU's human rights policy is to work properly and produce results. The strength of the European Instrument for Democracy and Human Rights (EIDHR) as a financial instrument is that it can be used to target resources directly and speedily at critical situations in difficult circumstances. It is important that these funds are also made directly available for the work of local human rights organisations as efficiently as possible. New ways of exploiting the financial instrument should be mapped out for countries where the work of NGOs is illegal.
in writing. - (HU) It is shocking that in developing countries, 82% of people living with a disability still live below the poverty threshold and continue to be subjected to the worst possible human rights abuses, including denial of the right to life, ill-treatment and humiliation. The situation of children living with a disability is particularly alarming in this regard.
The European Union is still a long way off pursuing a uniform and effective policy to protect and promote human rights around the world. In order to make it more effective, we need to make significant progress towards ensuring rigorous compliance with existing EU provisions on human rights. Owing to current deficiencies in this regard, a great many women may still be subject to negative discrimination in the workplace even today. The situation for Romany women is even more difficult, and they suffer discrimination on two counts. In this context a European Union Roma Strategy and a coordinating role for the Commission would represent a major step forward.
I regret that the report does not make reference to European-level reform of the right to freedom of assembly, and I therefore propose this. Precise provisions are needed to avoid legal loopholes that can be exploited by the increasingly widespread extremist political groups, while allowing minorities to exercise their rights without interference, in a manner that does not disrupt the peace of the silent majority. Precise wording will help to ensure that both those assembling and the forces of law and order will know exactly what activities conflict with the law. I believe that regulating among other things spontaneous but peaceful demonstrations about which the authorities have not been given prior notification is both highly timely and necessary.
The report cynically sets out the EU's imperialist policy. It hails the EU as 'defender' of human rights and 'ambassador' of democracy to the world. The EU's 'respect' for human rights and democracy has had tragic consequences for the peoples of the former Yugoslavia, Afghanistan, Iraq and Palestine, which were turned into bloodbaths by the imperialist EU, United States and NATO in the name of human rights.
The EU uses human rights selectively as a pretext for pressurising and blackmailing countries that, for various reasons, resist its imperialist aspirations, such as Cuba, Vietnam, North Korea, Belarus and Iran. The EU, while presenting itself as a global arbiter of human rights, says not a word about Israel's crime of genocide against the Palestinian people or about the massacre of Iraqis by the occupying forces of the imperialist United States and its EU Member State allies. The references in the report to poverty, the environment, workers' rights, health and the like are an insult to the peoples who are suffering under imperialist domination and capitalist exploitation.
The Communist Party of Greece (KKE) is voting against the report. It denounces the provocative hypocrisy on the part of the EU as well as its selective use of human rights as a pretext to apply imperialist pressure and even to wage war against peoples.
in writing. - I congratulate my colleague Marco Cappato on a comprehensive report, pointing out the most burning issues in the field of human rights last year. I agree with him fully on the need for a radical intensification of the EU-China human rights dialogue especially in the light of the upcoming Olympics in Beijing.
It is regrettable that China has not significantly enhanced the situation of human rights in the country after Beijing was granted in 2001 the right to organise the Olympics. But this should definitely not be a reason to give up on China. As the report states, the Olympics 'constitute an important historic opportunity for the improvement of human rights in China' and therefore we should tirelessly remind the Chinese authorities of the promises they have made.
But we should avoid making threats that might lead to some greater isolation and restiveness in China, as has happened recently, causing several anti-Western demonstrations in the country. We must be careful not to create an opposition to democratic reforms among the Chinese people. Instead we should concentrate on creating a dialogue that would give us a chance to present our position while not treating the other party with disdain.